IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Edinboro University                        :
of Pennsylvania, State System              :
of Higher Education,                       :
                                Petitioner :
                                           :
      v.                                   :
                                           :
Association of Pennsylvania                :
State College and University               :
Faculties,                                 :
                                Respondent :        No. 2133 C.D. 2014



                                      ORDER


             NOW, December 28, 2015, having considered respondent’s application

for reargument and petitioner’s response thereto, the application is denied.



                                             DAN PELLEGRINI,
                                             President Judge